                    1 DOWNEY BRAND LLP
                      ROBERT P. SORAN (Bar No. 169577)
                    2 rsoran@downeybrand.com
                      JANLYNN R. FLEENER (Bar No. 169385)
                    3 jfleener@downeybrand.com
                      ASHLEY M. BOULTON (Bar No. 285305)
                    4 aboulton@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    5 Sacramento, California 95814
                      Telephone:   916.444.1000
                    6 Facsimile:   916.444.2100

                    7 Attorneys for Plaintiff
                      Goose Pond Ag, Inc.
                    8
                                                          UNITED STATES DISTRICT COURT
                    9
                                           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                   10

                   11
                        Goose Pond Ag, Inc.,                              Case No. 2:19-CV-02631-KJM-AC
                   12
DOWNEY BRAND LLP




                                             Plaintiff,                   STIPULATION TO FURTHER EXTEND
                   13                                                     TIME TO RESPOND TO COMPLAINT;
                                    v.                                    ORDER
                   14
                      Duarte Nursery, Inc., a California corporation;
                   15 James Duarte, an individual; John Duarte, an
                      individual; and DOES 1 through 25, inclusive,
                   16
                                     Defendants.
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                        1608844v1

                                         STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT; ORDER
                    1                                                 STIPULATION

                    2               Goose Pond Ag, Inc. (“Goose Pond”) filed the complaint in this action on December 31,

                    3 2019.

                    4               Defendants Duarte Nursery, Inc., James Duarte, and John Duarte (together “Duarte

                    5 Defendants”) have been served personally or by substituted service, rather than by notice and

                    6 acknowledgement.

                    7               Goose Pond and Duarte Defendants agreed to extend Duarte Defendants’ deadline to

                    8 respond to the complaint to February 20, 2020, and the court approved the extension of time by

                    9 order entered January 31, 2020 (Doc. 11).

                   10               The parties now wish to agree to a further, brief extension of Duarte Defendants’ deadline

                   11 to respond to the complaint, to facilitate ongoing meet and confer discussions. Counsel for the

                   12 parties have talked several times by telephone to meet and confer, and exchanged multiple emails
DOWNEY BRAND LLP




                   13 with case authority and argument. Despite these diligent and good faith efforts, the parties need

                   14 additional time to meet and confer on two issues raised by the allegations in Goose Pond’s

                   15 complaint.

                   16               To facilitate their ongoing discussions, the parties have stipulated to, and are requesting

                   17 court approval of, a further two-week extension of time for Duarte Defendants to respond to the

                   18 complaint. With the extension, Duarte Defendants’ new deadline to respond to the complaint will

                   19 be March 5, 2020. This deadline is appropriate given the length of the complaint and the parties’

                   20 desire to continue their efforts to meet and confer on the pleadings. A status (pretrial scheduling)

                   21 conference is currently scheduled for May 14, 2020. This extension will not affect that

                   22 conference, or any other deadlines.

                   23 DATED: February 20, 2020                           DOWNEY BRAND LLP

                   24

                   25
                                                                         By:         /s/ Robert P. Soran
                   26                                                                       ROBERT P. SORAN
                                                                                          JANLYNN R. FLEENER
                   27                                                                       Attorneys for Plaintiff
                                                                                            Goose Pond Ag, Inc.
                   28

                        1608844v1                                              2
                              STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT; [PROPOSED] ORDER
                    1 DATED: February 20, 2020                BRISCOE IVESTER & BAZEL LLP

                    2

                    3
                                                              By:           /s/ Peter Prows
                    4                                                                  PETER PROWS
                                                                                  Attorneys for Defendants
                    5                                                   Duarte Nursery, Inc., James Duarte, and John
                                                                                           Duarte
                    6

                    7

                    8

                    9

                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                        1608844v1                                   3
                              STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT; [PROPOSED] ORDER
                    1                                                   ORDER

                    2               Defendants shall have until March 5, 2020 to respond to the complaint.

                    3

                    4 DATED: February 20, 2020.

                    5

                    6

                    7

                    8

                    9

                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                        1608844v1                                           4
                              STIPULATION TO FURTHER EXTEND TIME TO RESPOND TO COMPLAINT; [PROPOSED] ORDER
